Citation Nr: 0816910	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  05-15 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses.


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1961 to August 
1963.  The appellant seeks benefits based upon having borne 
the expenses of the veteran's last sickness.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2004 decision of a Department of 
Veterans Affairs (VA) medical center that denied the 
veteran's claim of entitlement to payment or reimbursement of 
unauthorized medical expenses.  In September 2005, the Board 
remanded the claim for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

In September 2005, the Board remanded the claim for the 
purpose of scheduling a Travel Board hearing to be held at 
the RO in Oakland, California.  Although in November 2007, 
the appellant reported for a Travel Board hearing on other 
issues, the Board at that time was not aware of the claim for 
reimbursement of private medical expenses.  It appears that 
the medical file was not associated with the claims file.  To 
afford due process as it pertains to this issue, the 
appellant should be schedule for a hearing concerning this 
issue.  See Stegall v. West, 11 Vet. App. 268 (1998); 
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 
20.703, 20.704 (2007).

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a travel 
board hearing in connection with this 
appeal to be held at the RO Oakland, 
California.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



